Case 1:20-cv-00107-PLM-PJG ECF No. 16, PageID.175 Filed 08/24/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

MICHAEL SALAMI #879045,

         Plaintiff,                                      NO. 1:20-cv-107

v                                                        HON. PAUL L. MALONEY

HEIDI WASHINGTON, L. BEECHER,                            MAG. PHILLIP J. GREEN
J. NIEMIEC, R. REWERTS,
J. WINGER, RICHARD RUSSELL,                              MDOC DEFENDANTS’
and K. NEVING,                                           RESPONSE TO PLAINTIFF’S
                                                         MOTION TO DISMISS
         Defendants.

Michael Salami #879045                                   Allan J. Soros (P43702)
In Pro Per                                               Assistant Attorney General
Carson City Correctional Facility                        Attorney for MDOC Defendants
10274 Boyer Road                                         Michigan Department of Attorney General
Carson City, MI 48811-9746                               MDOC Division
                                                         P.O. Box 30217
                                                         Lansing, MI 48909
                                                         (517) 335-3055
                                                                                           /
        NOW COME MDOC Defendants L. Beecher and J. Niemiec, by counsel and
pursuant to Fed. R. Civ. P. 41(a)(1), and in response to Plaintiff’s Notice of
Voluntary Dismissal (ECF # 14), concur in Plaintiff’s request to have this action
dismissed without prejudice.
                                                     Respectfully submitted,

                                                     Dana Nessel
                                                     Attorney General

                                                     s/ Allan J. Soros
                                                     Assistant Attorney General
                                                     MDOC Division
                                                     P.O. Box 30217
                                                     Lansing, MI 48909
                                                     sorosa@michigan.gov
                                                     (517) 353-3055
Date:     August 24, 2020                            P43702
Soros\Mediation Prog\Salami – Concurrence in Dismissal
